Title: To George Washington from William Heath, 25 December 1782
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Roxbury December 25th-26 1782
                        
                        Yesterday between One and two oClock P.M. the French Fleet came to sail in Nantasket road, and stood out to
                            Sea, the weather was fine, with a fresh breeze from the N.W.—this morning the wind was light at N.E.,—in the afternoon has
                            veered more Easterly, there are some signs of a storm gathering,—it is to be hoped the Fleet will get out of the Bay, and
                            clear of the Cape, before a storm comes on, which will in a great measure put them out of danger. I have the honor to be
                            with every sentiment of respect your Excellency’s most Obedient Servant
                        
                            W. Heath
                        
                        
                            P.S. December 26th 8 oClock A.M. The wind small at S.E.—a few flakes of snow fell in the last night,
                                there is now every appearance of a storm of snow or rain.
                        
                        
                            W. Heath
                        
                    